Per Curiam.
By mandate of the superior court, appellant civil service commission was required to classify respondent under RCW 41.14-.090. The classification was radio shop supervisor. The trial judge made findings of fact as follows:
Finding of fact No. 5:
That there was a lack of good faith on the part of the Sheriff’s Civil Service Commission when it held a hearing February 27, 1964 to determine the status of relator. The Commissions’ actions on that day and their prior actions indicate a lack of good faith in their evaluation of this case and further showed that the said Commission had prejudged the matter and did not give relator a fair hearing.
And, in finding of fact No. 8:
That six months prior to December 4, 1958 when RCW 41.14.090 took effect, relator was a Captain in the King County Sheriff’s Office and was performing Captain’s duties.
Appellant states in his brief “. . . The ultimate issue is the factual question of what duties respondent Eckman performed in the King County Sheriff’s Department continuously from June 4, 1958 to December 4, 1958. . . .”
The record contains ample proof to substantiate the court’s findings set out above. Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959).
The judgment is affirmed.